MEMORANDUM **
Rano Gaba and her husband, Rajesh Kumar, natives and citizens of India, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider its prior order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying the petitioners’ motion to reconsider because they failed to show an error of law or fact in the BIA’s prior decision dismissing their appeal. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003); 8 C.F.R. § 1003.2(b)(1).
The petitioners contend their due process rights were violated because the IJ did not properly explain their appeal rights and the IJ’s oral decision was not translated. We lack jurisdiction to consider these contentions because the petitioners failed to raise them in their appeal to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (holding that exhaustion is mandatory and jurisdictional under 8 U.S.C. § 1252(d)(1)).
The petitioners’ remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.